Order entered December 14, 2022




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-22-00465-CR

                  ROYAL DOUGLAS ROBINSON, Appellant

                                          V.

                        THE STATE OF TEXAS, Appellee

                On Appeal from the 291st Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. F16-00017-U

                                       ORDER

      Before the Court is the State’s December 12, 2022 motion for extension of

time to file the State’s tendered brief. We GRANT the motion and ORDER the

State’s brief received with the motion filed as of the date of this order.


                                               /s/    DENNISE GARCIA
                                                      JUSTICE